Citation Nr: 1123579	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-32 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, radiation, and mustard gas.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to diabetes mellitus, type II, and to include as due to exposure to herbicides.

3.  Whether new and material evidence has been received to reopen a claim for service connection for bronchitis, asthma, chronic obstructive pulmonary disease (COPD), and chronic colds, to include as due to exposure to radiation and mustard gas (also claimed as shortness of breath).

4.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral refractive error and glaucoma suspect.

5.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis and hay fever (also claimed as allergies).

6.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, radiation, and mustard gas.

7.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, and to include as due to exposure to herbicides.

8.  Entitlement to service connection for bronchitis, asthma, COPD, and chronic colds, to include as due to exposure to radiation and mustard gas (also claimed as shortness of breath).

9.  Entitlement to service connection for bilateral refractive error and glaucoma suspect.

10.  Entitlement to service connection for sinusitis and hay fever (also claimed as allergies).

11.  Entitlement to service connection for neuropathy of the upper and lower extremities, to include as due to exposure to herbicides.

12.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD), and to include as due to exposure to herbicides.

13.  Entitlement to service connection for coronary artery disease with congestive heart failure, to include as due to exposure to herbicides.

14.  Entitlement to service connection for a disability manifested by an eating disorder, to include as secondary to PTSD.

15.  Entitlement to a disability rating in excess of 20 percent for left lower extremity radiculopathy.

16.  Entitlement to a disability rating in excess of 10 percent for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1966, and from January 1967 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued the Veteran's 20 percent rating for his service-connected left lower extremity radiculopathy; continued his 10 percent rating for his service-connected tinea pedis; denied the Veteran's request to reopen his claim for service connection for hypertension;  reopened and denied a claim for service connection for bronchitis, asthma, COPD, and chronic colds; reopened and denied a claim for service connection for bilateral refractive error and glaucoma suspect; reopened and denied a claim for service connection for sinusitis and hay fever; denied a claim for service connection for sleep apnea; denied a claim for service connection for coronary artery disease with congestive heart failure; denied a claim for service connection for diabetes mellitus; and denied a claim for service connection for an eating disorder.

This matter also comes to the Board on appeal from an April 2010 rating decision issued by the VA RO in Nashville, Tennessee, which, inter alia, denied the Veteran's requests to reopen his claims for entitlement to service connection for diabetes mellitus and hypertension, and denied the Veteran's claim for entitlement to service connection for neuropathy of the upper and lower extremities.

In July 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO (Videoconference hearing).  A copy of the hearing transcript is in the record.

In November 2010, the Veteran, through his representative, provided a waiver of RO consideration of all evidence submitted after the July 2010 statement of the case.  38 C.F.R. § 20.1304(c) (2010).

The issues of entitlement to service connection for diabetes mellitus; entitlement to service connection for hypertension; entitlement to service connection for bronchitis, asthma, COPD, and chronic colds; entitlement to service connection for bilateral refractive error and glaucoma suspect; entitlement to a disability rating in excess of 20 percent for left lower extremity radiculopathy; and entitlement to a disability rating in excess of 10 percent for tinea pedis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated October 2006, the RO denied the Veteran's claim for entitlement to service connection for diabetes mellitus.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a timely substantive appeal on that issue in response to the statement of the case.

2.  The evidence associated with the claims file subsequent to the October 2006 rating decision is new, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for diabetes mellitus, and raises a reasonable possibility of substantiating the claim.

3.  In a decision dated December 1985, the RO denied the Veteran's claim for entitlement to service connection for hypertension.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a notice of disagreement (NOD) within one year of the rating decision.

4.  In a decision dated October 2006, the RO declined to reopen the previously denied claim for service connection for hypertension, and the Veteran did not file a timely substantive appeal.  This constitutes the last prior final decision as to the Veteran's claim for service connection for hypertension.

5.  The evidence associated with the claims file subsequent to the October 2006 rating decision is new, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for hypertension, and raises a reasonable possibility of substantiating the claim.

6.  In a decision dated December 1985, the RO denied the Veteran's claim for entitlement to service connection for bronchitis, asthma, and chronic colds.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a NOD within one year of the rating decision.

7.  The evidence associated with the claims file subsequent to the December 1985 rating decision is new, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for bronchitis, asthma, COPD, and chronic colds, and raises a reasonable possibility of substantiating the claim.

8.  In a decision dated December 1985, the RO denied the Veteran's claim for entitlement to service connection for bilateral refractive error and glaucoma suspect.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a NOD within one year of the rating decision.

9.  The evidence associated with the claims file subsequent to the December 1985 rating decision is new, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for bilateral refractive error and glaucoma suspect, and raises a reasonable possibility of substantiating the claim.

10.  In a decision dated December 1985, the RO denied the Veteran's claim for entitlement to service connection for sinusitis and hay fever.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a NOD within one year of the rating decision.

11.  The evidence associated with the claims file subsequent to the December 1985 rating decision is new, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for sinusitis and hay fever, and raises a reasonable possibility of substantiating the claim.

12.  There is no competent evidence of a current diagnosis of sinusitis and hay fever during the pendency of the claim.

13.  The Veteran is already in receipt of service connection for left lower extremity radiculopathy, and there is no competent evidence of a current diagnosis of neuropathy of the right lower extremities or bilateral upper extremities.

14.  Sleep apnea is not shown by competent or credible evidence to be related to the Veteran's active military service or to any incident therein, or to his service-connected PTSD.

15.  The Veteran served in Vietnam during the Vietnam era, and therefore he is presumed to have been exposed to Agent Orange or other herbicides while there; additionally, the Veteran has a currently diagnosed disability of coronary artery disease.

16.  There is no competent evidence of a current diagnosis of a disability manifested by an eating disorder.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision denying the Veteran's claim for service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence associated with the claims file subsequent to the October 2006 rating decision is new and material, and the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

3.  The December 1985 rating decision denying the Veteran's claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38
 C.F.R. §§ 20.302, 20.1103 (2010).

4.  The October 2006 rating decision denying the Veteran's claim for service connection for hypertension is also final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

5.  The evidence associated with the claims file subsequent to the October 2006 rating decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

6.  The December 1985 rating decision denying the Veteran's claim for service connection for bronchitis, asthma, and chronic colds is final.  38
 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

7.  The evidence associated with the claims file subsequent to the December 1985 rating decision is new and material, and the claim for service connection for bronchitis, asthma, COPD, and chronic colds is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

8.  The December 1985 rating decision denying the Veteran's claim for service connection for bilateral refractive error and glaucoma suspect is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

9.  The evidence associated with the claims file subsequent to the December 1985 rating decision is new and material, and the claim for service connection for bilateral refractive error and glaucoma suspect is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

10.  The December 1985 rating decision denying the Veteran's claim for service connection for sinusitis and hay fever is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

11.  The evidence associated with the claims file subsequent to the December 1985 rating decision is new and material, and the claim for service connection for sinusitis and hay fever is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

12.  Sinusitis and hay fever were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

13.  Neuropathy of the upper and right lower extremities was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

14.  Sleep apnea is not due to service-connected PTSD, nor was it incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

15.  The criteria for service connection for coronary artery disease as due to exposure to herbicides have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & West Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

16.  A disability manifested by an eating disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated January 2001, November 2002, June 2005, November 2005, August 2006, November 2006, and January 2010, provided to the Veteran before the February 2002 rating decision, the October 2006 rating decision, the August 2008 statement of the case, the September 2009 supplemental statement of the case, and the April 2010 rating decision, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The duty to notify provisions of the statute and implementing regulations also apply to claims to reopen based on new and material evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the issue of whether to reopen the claim of service connection for hypertension, the notice letter provided to the Veteran in November 2006 included the criteria for reopening a previously denied claim, and informed the Veteran that his claim had been denied because there was no evidence showing that it was caused or aggravated by military service.  The Veteran was informed that, to be considered new, the evidence must be in existence and be submitted to VA for the first time.  The Veteran was also informed that, to be considered material, the additional evidence must pertain to the reason the claim was previously denied.  The November 2006 notice letter also provided the Veteran with the criteria for establishing service connection.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed of what evidence is necessary to substantiate the elements required to establish service connection.  With respect to the remaining claims to reopen previously denied claims, the Board finds that the Veteran was not prejudiced by the absence of such notice because those claims to reopen have been granted.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in March 2006, August 2006, and January 2010.  In this regard, after initially providing VA notice, followed by subsequent Dingess notice in March 2006, August 2006, and January 2010, the RO readjudicated the claims in an August 2008 statement of the case, and in supplemental statements of the case in September 2009 and July 2010.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claims.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's available service personnel records, service treatment records, VA treatment records, and private treatment records have been obtained. 

The Veteran has reported, in a December 2004 VA treatment record, that he is in receipt of Social Security Administration (SSA) disability benefits for his service-connected back disorder.  VA obtained the Veteran's SSA records in November 2002.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran was also provided the opportunity to present testimony at a video conference hearing before the undersigned Veterans Law Judge. 

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.



Analysis:  Whether New and Material Evidence has been Received to Reopen a Claim for Service Connection for Diabetes Mellitus, type II, to include as due to Exposure to Herbicides, Radiation, and Mustard Gas

The RO first denied service connection for diabetes mellitus, type II, in October 2006, and the basis of the denial was that the Veteran's service treatment records did not include any complaint, treatment, or diagnosis of an injury or disease process affecting the endocrine system which could account for his current disability; and that his post-service medical records did not include any complaint, treatment, or diagnosis of diabetes mellitus.  The Veteran filed a notice of disagreement in October 2006, and, in August 2008, the RO promulgated a statement of the case.  The Veteran did not submit a timely substantive appeal on that issue in response to the statement of the case.  Therefore, the October 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  The October 2006 rating decision constitutes the last prior final decision as to the Veteran's claim for service connection for diabetes mellitus, type II.

In January 2010, the Veteran asked to reopen his claim for service connection for diabetes mellitus, type II, and the RO, in an April 2010 rating decision, the subject of this appeal, declined to reopen the claim.  The RO again declined to reopen the claim in its July 2010 statement of the case.

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The evidence of record at the time of the October 2006 rating decision, the last prior final denial of the claim for diabetes mellitus, type II, included the Veteran's service treatment records, SSA records, and VA and private treatment records.

In Reports of Medical Examination dated March 1971, September 1972, October 1975, November 1977, and February 1985, clinicians found that the Veteran's endocrine system was normal on clinical evaluation.  The Veteran's service treatment records include no complaints, diagnosis, or treatment of diabetes mellitus.

The evidence of record at the time of the October 2006 rating decision also included an October 1988 finding, by a VA clinician, that the Veteran did not have diabetes mellitus (DM).  It also included a record showing that, in January 2001, the Veteran told a VA clinician that he did not have diabetes.

In his November 2005 claim, the Veteran alleged that his diabetes was caused by exposure to mustard gas in June or July 1968.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the October 2006 rating decision, the Board has obtained additional VA and private treatment records, including a March 2006 VA clinician's diagnosis of pre-diabetes.  The Board also received a September 2009 record in which a VA physician determined that the Veteran "do[es] not have any sign of diabetes right now."  Additionally, the Board obtained a record from the Veteran's private physician, M. Rhoads, dated August 2010, which shows the Veteran's laboratory results in testing for diabetes, and appears to indicate that the Veteran is on insulin treatment, but does not include a diagnosis.  A note appended to the results states that the physician's office would "send your lab results to you to take to VA and let them do their own diagnosis."  In an August 2010 treatment record, a VA clinician noted under the heading "Diabetes" that the Veteran "had labs drawn this week by [Dr. Rhoads] and we will await the results before drawing more tests at this time."

Furthermore, at his July 2010 Board hearing, the Veteran reported that he was initially diagnosed with diabetes at the Nashville VA "about three or four years ago," meaning in 2006 or 2007.  Id. at p. 7.  The Veteran further stated that the diagnosing clinicians indicated that his diabetes was due to his service, including "maybe some of the chemicals and gases that I had been around in Vietnam."  Id. at pp. 7, 8-9.  The Veteran reported that he was exposed to Agent Orange during his service in Vietnam.  Id. at pp. 8-9, 31-32.

As noted above, the Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck, 17 Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned statements would tend to show that the Veteran has been diagnosed with diabetes, which was both presumptively and directly related to his exposure to herbicides in service.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the October 2006 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for diabetes mellitus, type II.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for diabetes mellitus, type II, the Board finds that the evidence associated with the claims file subsequent to the October 2006 rating decision is new and material, and a previously denied claim for service connection for diabetes mellitus, type II, is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Analysis:  Whether New and Material Evidence has been Received to Reopen a Claim for Service Connection for Hypertension, to include as Secondary to Diabetes Mellitus, Type II, and to include as due to Exposure to Herbicides

The RO first denied service connection for hypertension in December 1985, and the basis of the denial was that hypertension was not diagnosed at the Veteran's November 1985 VA examination.  The Veteran did not submit a NOD in response to the December 1985 rating decision.  Therefore, the December 1985 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

The RO declined to reopen the Veteran's claim for service connection for hypertension in an October 2006 rating decision, and in an August 2008 statement of the case.  The Veteran did not file a timely substantive appeal on that issue in response to the statement of the case.  Therefore, the October 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  The October 2006 rating decision constitutes the last prior final decision as to the Veteran's claim for service connection for hypertension.

In January 2010, the Veteran asked to reopen his claim for service connection for hypertension, to include as secondary to diabetes mellitus, type II, and to include as due to exposure to herbicides, and the RO, in an April 2010 rating decision, the subject of this appeal, declined to reopen the claim.  The RO again declined to reopen the claim in its July 2010 statement of the case.

As noted above, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The evidence of record at the time of the October 2006 rating decision, the last prior final denial of the claim for hypertension, included the Veteran's service treatment records, SSA records, and VA and private treatment records.

In Reports of Medical Examination dated March 1971, September 1972, October 1975, November 1977, and February 1985, clinicians found that the Veteran's vascular system was normal on clinical evaluation.  The Veteran's blood pressure on those examinations was 122/80 (systolic/diastolic), 108/84, 124/66, 130/96, and 132/102, respectively.  The Veteran's service treatment records also included September 1981 blood pressure readings of 132/94, 120/80, and 138/102 while lying down; 148/104, 130/100, and 150/108 while sitting up; and 140/100 and 150/110 (unlabeled).  The Veteran's service treatment records include no complaints, diagnosis, or treatment of hypertension.

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mms). or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mms. or greater with a diastolic blood pressure of less than 90 mm.

The evidence of record at the time of the October 2006 rating decision also included diagnoses of high blood pressure (HBP), by a VA clinician in October 1988; HBP, by a VA clinician in December 1991; hypertension by history, by a VA clinician in May 1999; hypertension, by a VA clinician in February 2000; hypertension not well controlled, by a VA clinician in June 2000; hypertension, poorly controlled, by a VA clinician in July 2000; hypertension, poorly controlled, by a VA clinician in November 2000; hypertension, by a VA clinician in March 2001; hypertension, good control, by a VA clinician in June 2001; hypertension, controlled, by a VA clinician in December 2001; possible hypertension, expressed as "HTN?," by a private clinician in December 2001; hypertension, by D. Curwen, M.D., a private clinician, in January 2002; hypertension, by a VA clinician in April 2002; hypertension, by P.W. Holmes, M.D., a private clinician, in April 2003; hypertension, by Dr. Holmes, in January 2004; hypertension, by Dr. Holmes, in February 2004; hypertension, by a VA clinician in August 2004; hypertension, by a VA clinician in September 2004; hypertension, by a VA clinician in November 2004; mild pulmonary hypertension, by a VA clinician in December 2004; hypertension, by a VA clinician in January 2005; hypertension, by S. Ejeh, M.D., F.A.C.C., F.S.C.A.I., a private clinician, in June 2005; hypertension, by a VA clinician in June 2005; moderate pulmonary hypertension, by Dr. Ejeh in June 2005; hypertension, by a VA clinician in August 2005; hypertension, by a private clinician in August 2005; hypertension, by a VA clinician in November 2005; hypertension, by Dr. Ejeh in November 2005; hypertension, by Dr. Ejeh in March 2006; and hypertension, by a VA clinician in March 2006.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the October 2006 rating decision, the Board has obtained additional VA and private treatment records, including a diagnosis of hypertension, by a VA clinician, in February 2008; hypertension, by N.P. Harrison, M.D., from March 2010 through April 2010; and hypertension, asymptomatic, by a VA clinician in May 2010.  A March 2010 report by a private clinician appears to list the Veteran's blood pressure as 240/127.

Additionally, VA provided the Veteran with a C&P general medical examination in February 2010.  The examiner reviewed the claims file.  The Veteran reported that he was diagnosed with hypertension in the early 1980's, that he is on multiple medications, and that his blood pressure is fairly well controlled.  On examination, the Veteran had blood pressure readings of 120/80, 118/76, and 116/78.  The examiner diagnosed the Veteran with essential hypertension.  He did not provide an etiological opinion.

Furthermore, at his July 2010 Board hearing, the Veteran reported that, when he had checked his blood pressure a couple of days ago, it was "something close to" 167/98.  Id. at p. 9.  The Veteran reported that he was initially diagnosed with hypertension in 1982 or 1983, during his time on active duty, and "was on hypertension medication prior [to] retirement from the military."  Id. at pp. 10, 32.  The Veteran stated that his hypertension has gotten worse over time.  Id. at p. 10.

As noted above, the Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck, 17 Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned statements would tend to show that the Veteran has been diagnosed with hypertension, and that it is related to his service.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the October 2006 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for hypertension.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for hypertension, the Board finds that the evidence associated with the claims file subsequent to the October 2006 rating decision is new and material, and a previously denied claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Analysis:  Whether New and Material Evidence has been Received to Reopen a Claim for Service Connection for Bronchitis, Asthma, COPD, and Chronic Colds, to Include as due to Exposure to Radiation and Mustard Gas (also claimed as Shortness of Breath)

The RO first denied service connection for bronchitis, asthma, and chronic colds in December 1985, and the basis of the denial was that these conditions were considered as acute and transitory, and no residuals thereof were shown at his November 1985 VA examination.  The Veteran did not submit a NOD in response to the December 1985 rating decision.  Therefore, the December 1985 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  The December 1985 rating decision constitutes the last prior final decision as to the Veteran's claim for service connection for bronchitis, asthma and chronic colds, to include as due to exposure to radiation and mustard gas (also claimed as shortness of breath).

In June 2005, the Veteran asked to reopen his claim for service connection for bronchitis, asthma, COPD, and chronic colds, to include as due to exposure to radiation and mustard gas (also claimed as shortness of breath), and the RO, in an October 2006 rating decision, the subject of this appeal, reopened and denied the Veteran's claim because those disorders were not incurred in or aggravated by service; the Veteran's service treatment records showed no complaint, treatment, or diagnosis of an injury or chronic disease process affecting the respiratory system which could account for his current disability; no qualifying respiratory condition manifested itself within the one-year presumptive period for chronic disorders following service; the Veteran's service records failed to show exposure to ionizing radiation during service; and the evidence did not show full body exposure to mustard gas during active service.  The RO continued this reopening and denial in an August 2008 statement of the case, and the Veteran perfected his appeal in an October 2008 substantive appeal.

As noted above, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The evidence of record at the time of the December 1985 rating decision, the last prior final denial of the claim for bronchitis, asthma, and chronic colds, included the Veteran's February 1985 separation examination, and a service hospital report for a hospitalization from October 6, 1981 to October 20, 1981.  The October 1981 hospitalization report included findings that a chest x-ray was normal, and that pulmonary function tests revealed mild obstructive airway disease with air trapping, without improvement with bronchodilators.  The October 1981 hospitalization report also included diagnoses of bronchopneumonia, resolved; and of reactive airway disease, thought to be secondary to both bronchopneumonia and intrinsic airway disease.  The February 1985 Report of Medical Examination included a clinician's determination that the Veteran's lungs and chest were normal on evaluation.  In addition, the evidence of record included a private treatment record dated September 1985 with a diagnosis of acute bronchitis.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the December 1985 rating decision, the Board has obtained additional service treatment records, as well as VA and private treatment records.  The Veteran's service treatment records include diagnoses of wheezing with a history of asthma, in February 1968; an upper respiratory infection (URI) in February 1971; wheezing, and rule out (R/O) pulmonary drain, in August 1971; pulmonary infiltrates diagnosed by x-ray in September 1971, which were shown by x-ray evidence to have resolved 8 days later; rales (breathing noises associated with the lungs) in both bases and a URI in February 1973; a URI with bronchitis in January 1974, with a notation that he felt better and his chest was normal the next day; a viral URI, bronchitis, possible pneumonia (expressed as "?"), and wheezes, with haziness and possible infiltrate on x-ray, in February 1975; a normal periapical (PA, or x-ray) of the chest in October 1975; bronchitis in June 1977; a URI in July 1980; a history of asthma, in September 1981; wheezes in September 1981; chronic bronchitis and viral pneumonia in September 1981; mild obstructive airway disease and bronchopneumonia with reactive airway disease secondary to bronchopneumonia, with possible inherent or intrinsic reactive airway disease, in October 1981; mild bronchitis secondary to smoking, in October 1981; mild wheezing and pneumonia in August 1983; a URI in August 1983; and a URI in October 1984.  The Veteran's service treatment records also include Reports of Medical Examinations dated March 1971, September 1972, and October 1975, in which clinicians found that the Veteran's lungs and chest were normal on evaluation; and a November 1977 Report of Medical Examination in which the clinician observed soft wheezes and diagnosed the Veteran with a URI.

VA and private treatment records obtained since December 1985 include diagnoses of COPD, by a VA clinician in February 2000; asthma, by a VA clinician in July 2000; severe bronchitis, by a VA clinician in November 2000; x-ray evidence that the Veteran's lung fields were free of acute infiltrates or pleural effusions, by a VA clinician in November 2000; asthma, controlled, by a VA clinician in December 2001; bronchitis and COPD, by D. Curwen, M.D., a private physician, in January 2002; acute bronchitis, by a private clinician in April 2002; asthma, controlled, by a VA clinician in April 2002; COPD, by a VA clinician in August 2004; scattered wheezes bilaterally and shortness of breath (SOB), by VA clinicians in September 2004; wheezing, by P.W. Holmes, M.D., a private physician, in September 2004; x-ray evidence of well-expanded and clear lungs, by C. Lull, M.D., a private physician, in September 2004; x-ray evidence of clear lung fields, by a VA clinician in November 2004; x-ray evidence of COPD, and of a less than ten percent probability of pulmonary embolus, by a VA clinician in November 2004; mild obstructive sleep apnea with significant oxygen desaturation, by a VA clinician in December 2004; SOB "primarily related to obesity and deconditioning, and possibly by [sic] his diastolic dysfunction," by a VA physician in December 2004 (emphasis added); asthma and COPD, by a VA clinician in January 2005; acute bronchitis and possible COPD, by a private clinician in April 2005; COPD, by a VA clinician in June 2005; COPD, by D. Marshall, a private manager, in June 2005; x-ray evidence of mild interstitial prominence throughout both lungs, by a VA clinician in August 2005; "COPD related to smoking," by J.C. Carruth, M.D., a private physician, in September 2005 (emphasis added); COPD, by a VA clinician in November 2005; "COPD related to heavy smoking," by Dr. Carruth in December 2005 (emphasis added); x-ray evidence of interval resolution of a small area of subsegmental atelectasis in the left lung, by a VA clinician in March 2006; COPD, by Dr. Carruth in August 2006; COPD, by a VA clinician in April 2007; bronchitis, by a VA clinician in January 2008; x-ray evidence of patchy right lower lobe air space opacification suggestive of pneumonia, by a private physician, G. Sexton, M.D., in March 2008; COPD, to which the Veteran "may have [been] predisposed" as a result of his exposure to "a lot of chemicals, toxins, etc in Vietnam per his report," according to Dr. Carruth in January 2009 (emphasis added); COPD, by Dr. Carruth in June 2009; "most likely asthma" and "restriction per PFTS [pulmonary function tests] most likely due to obesity," by a VA physician in June 2009 (emphasis added); probable severe obstructive airways disease restriction, based on pulmonary function testing (PFT) by a private physician, M.S. Rhodes, M.D., in December 2009; asthma and COPD, with restriction per PFTs "most likely due to obesity," by a VA physician in January 2010 (emphasis added); COPD, by Dr. Carruth in March 2010; chest x-ray evidence of hyperinflation suggesting chronic obstructive pulmonary disease, by J.T. Wade, M.D., a private physician, in March 2010; COPD exacerbation, by N.P. Harrison, M.D., a private physician, in April 2010; shortness of breath due to deconditioning from being bedridden for nearly a month, by a VA clinician in May 2010; and a URI, by a VA clinician in August 2010.

Additionally, the records include chest x-rays administered and interpreted by VA clinicians, including findings of normal lung fields in November 1991; rule out infiltrate in December 1996; clear lung fields without evidence of infiltrate or effusion in February 2000; lung fields free of acute infiltrates or pleural effusions in November 2000; clear lung fields in November 2004; clear lung fields in December 2004; a linear area of atelectasis (lung collapse) at the left base, with no active infiltrate, in August 2005; interval resolution of a small area of subsegmental atelectasis in the left lung, in March 2006; pulmonary vasculature within normal limits, in January 2008; and an interval development of an equivocal, small, right lateral pleural effusion (a buildup of fluid between the layers of tissue that line the lungs and chest cavity), with pulmonary vasculature borderline accentuated, in February 2008.

A private physician took x-rays of the Veteran's lungs in March 2010 and diagnosed him with tree and bud nodular air space disease in both lungs, most compatible with infection.  Also, T. Ellis, M.D., another private physician, took x-rays of the Veteran's lungs in March 2010 and diagnosed him with mild basilar interstitial infiltrates; slightly improving interstitial infiltrates suggestive of decreasing interstitial edema; persistent interstitial infiltrates concerning for interstitial edema and/or pneumonitis; and respiratory failure with bilateral pulmonary infiltrates.  Dr. Ellis opined that the Veteran's respiratory failure was secondary to smoking-related COPD with an acute exacerbation with parenchymal infiltrates likely representing pneumonitis.

VA provided the Veteran with a C&P respiratory examination in April 2009.  The examiner, a physician, reviewed the claims file.  The Veteran reported that he used to smoke one-third of a pack of cigarettes per day for 8 or 9 years, but quit about a year ago and now only smokes occasionally; however, the VA examiner noted that the Veteran's claims file includes evidence of a longer duration of smoking.  The Veteran also reported that his breathing problems began in service, and are similar to what they were then; the Veteran also stated that he was treated with inhalers during service.  On examination, the Veteran was found to be obese, at 302.3 pounds.  X-rays of the Veteran's chest revealed small calcified lung granulomas, no acute infiltrates or pleural effusions, and no soft tissue lung masses.  The VA examiner diagnosed the Veteran with tobacco abuse, with abnormal findings on the pulmonary function test (PFT) with evidence of restrictive ventilator defect and impaired gas transfer.  The VA examiner also diagnosed the Veteran with COPD.  The examiner explained that "the Veteran had abnormal pulmonary function test documented in his service medical records, with mild obstructive airway disease...chronic bronchitis and reactive airway disease....Therefore, COPD and reactive airway disease were manifested in the service.  Current PFT showed evidence of restrictive ventilator defect and impaired gas transfer and [the] Veteran will be referred for [a] specialist pulmonray [sic] C&P exam for further evaluation and opinion."

VA provided the Veteran with another C&P respiratory examination in July 2009.  The examiner, a physician, reviewed the claims file.  He noted that the Veteran had a history of asthma and questionable COPD.  The Veteran denied having any hospitalizations or emergency room visits for his COPD or asthma.  The Veteran's symptoms were supposedly worsened by weather changes or exposure to dust and smoking.  The Veteran reported having a history of possible asthma in childhood.  The Veteran further reported that he had a 10 pack per year cigarette smoking history, and that he had quit smoking several years ago; however, the examiner noted a report from Dr. Carruth in which the Veteran reported continuing to smoke fairly heavily.  On examination, the Veteran had a prolonged expiratory phase without rales or rhonchi, and the examiner found "no other remarkable pulmonary findings."  The examiner noted that pulmonary function studies administered at a VA facility in April 2009 had been considered suggestive of the presence of a significant restrictive ventilator defect.  The examiner determined that the Veteran was morbidly obese, at 297 pounds and 72 inches tall.  The VA examiner determined that there was "no evidence of COPD nor of any other obstructive ventilator impairment.  The findings are consistent with a restrictive disease problem which is considered at this time most likely due to his morbid obesity."

VA provided the Veteran with a C&P general medical examination in February 2010.  The examiner, a physician, reviewed the claims file.  The Veteran reported that he had asthma in childhood, but was asymptomatic for a number of years until he went to Vietnam and Okinawa.  The examiner diagnosed the Veteran with COPD and morbid obesity resulting in restrictive pattern on PFTs.

Furthermore, at his July 2010 Board hearing, the Veteran reported that during service, his "asthma stuff was so bad that I was hospitalized in Europe and then...deployed back to the United States, Colorado Springs, and put in the hospital here."  Id. at p. 33.  The Veteran reported that, during service, he was diagnosed with asthmas, bronchitis, and all of the other respiratory disorders for which he is seeking service connection.  Id. at p. 33.  The Veteran asserted that his "common colds and lung problem" was incurred or aggravated by his military service.  Id. at p. 20.  The Veteran stated that he was hospitalized for double pneumonia from March 12, 2010 to April 2, 2010, during which time he was on a respirator for 10 days.  Id. at p. 18.

As noted above, the Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck, 17 Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned evidence would tend to show that the Veteran has been diagnosed with bronchitis, asthma, COPD, and chronic colds, and that they are related to his service.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the December 1985 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for bronchitis, asthma, COPD, and chronic colds.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for bronchitis, asthma, COPD, and chronic colds, the Board finds that the evidence associated with the claims file subsequent to the December 1985 rating decision is new and material, and a previously denied claim for service connection for bronchitis, asthma, COPD, and chronic colds is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Analysis:  Whether New and Material has been Received to Reopen a Claim for Service Connection for Bilateral Refractive Error and Glaucoma Suspect

The RO first denied service connection for bilateral refractive error in December 1985, and the basis of the denial was that this condition is considered as a congenital or developmental abnormality.  The Veteran did not submit a NOD in response to the December 1985 rating decision.  Therefore, the December 1985 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  The December 1985 rating decision constitutes the last prior final decision as to the Veteran's claim for service connection for bilateral refractive error and glaucoma suspect.

In April 2006, the Veteran asked to reopen his claim for service connection for bilateral refractive error and glaucoma suspect, which he claimed were caused by playing sports in service, and the RO, in an October 2006 rating decision, the subject of this appeal, reopened and denied the Veteran's claim because the Veteran's service treatment records showed no complaint, treatment, or diagnosis of an injury or disease process affecting the eyes (including glaucoma); bilateral refractive error is considered a congenital or developmental defect which is unrelated to military service and not subject to service connection; he was found to have "glaucoma suspect" in August 2006, but no definitive diagnosis of glaucoma was made; and the finding of "glaucoma suspect" was made 21 years after separation from service.  The RO continued this reopening and denial in an August 2008 statement of the case, and the Veteran perfected his appeal in an October 2008 substantive appeal.

As noted above, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The evidence of record at the time of the December 1985 rating decision, the last prior final denial of the claim for bilateral refractive error, included the Veteran's February 1985 separation examination, and a service hospital report for a hospitalization from October 6, 1981 to October 20, 1981.  The October 1981 hospitalization report included no complaints, diagnoses, or treatment for bilateral refractive error or glaucoma suspect.  The February 1985 Report of Medical Examination included a clinician's determination that the Veteran's eyes were normal on evaluation.  The Veteran had vision in his right eye of 20/40, corrected to 20/25, and vision in his left eye of 20/40, corrected to 20/20.  The Veteran's February 1985 Report of Medical Examination also includes a diagnosis of bilateral refractive error corrected with lenses.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the December 1985 rating decision, the Board has obtained additional service treatment records, as well as VA treatment records.  The Veteran's service treatment records indicate that he had a history of right eye trauma from a baseball, noted in an October 1977 optometric examination; the records also include an August 1984 clinician's notation that the Veteran broke his glasses upon impact with a softball, following which his right eye (OD) was red for 5 days, his eyes had pupils equal, round, and reactive to light (PERRL) and were within normal limits (WNL).  The Veteran's service treatment records also include Reports of Medical Examinations dated March 1971, September 1972, October 1975, and November 1977, in which clinicians found that the Veteran's eyes were normal on evaluation.  The Veteran had vision in his right eye of 20/40, corrected to 20/20, and vision in his left eye of 20/20, corrected to 20/20, in March 1971; vision in his right eye of 20/40, corrected to 20/20, and vision in his left eye of 30/20, corrected to 20/20, in September 1972; vision in his right eye of 20/25, corrected to 20/20, and vision in his left eye of 20/25, corrected to 20/20, in October 1975; and vision in his right eye of 20/25, and vision in his left eye of 20/40, in November 1977.  Additionally, the Veteran's service treatment records included notations by the Veteran in his Reports of Medical History, dated September 1972, October 1975,  November 1977, and February 1985 that he did not have, and had never had, eye trouble.

VA treatment records obtained since December 1985 include diagnoses of myopic astigmatism with presbyopia in both eyes (OU) / mixed astigmatism with presbyopia OU, and glaucoma suspect secondary to optic nerve head appearance, by a VA clinician in November 2005; primary open-angle glaucoma (POAG) vs. POAG suspect, by a VA clinician in April 2006; OAG suspect secondary to cup-to-disc (c/d) ratio, with no glaucomatous visual field defect, by a VA clinician in August 2006; glaucoma suspect / ocular hypertension (OHTN), by a VA ophthalmology resident in December 2007; OAG, left eye (OS) greater than OD, by a VA ophthalmology resident in April 2008; and OAG OU, by a VA ophthalmology resident in June 2008.

Furthermore, at his July 2010 Board hearing, the Veteran reported that he has been diagnosed with glaucoma.  Id. at p. 21.  He further stated that he began having eye problems in service after getting hit in the eye with a baseball.  Id. at p. 35.  He asserted that he also hurt his eyes while boxing in service.  Id. at p. 35.  The Veteran noted that he was given glasses and eye drops in service.  Id. at pp. 35-36.

As noted above, the Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck, 17 Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned evidence would tend to show that the Veteran has been diagnosed with bilateral refractive error and glaucoma, and that they are related to his service.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the December 1985 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for bilateral refractive error and glaucoma.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for bilateral refractive error and glaucoma, the Board finds that the evidence associated with the claims file subsequent to the December 1985 rating decision is new and material, and a previously denied claim for service connection for bilateral refractive error and glaucoma is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Analysis:  Whether New and Material has been Received to Reopen a Claim for Service Connection for Sinusitis and Hay Fever, to include as due to Exposure to Radiation and Mustard Gas (also claimed as Allergies)

The RO first denied service connection for sinusitis and hay fever in December 1985, and the basis of the denial was that these conditions were acute and transitory in service, and no residuals thereof were found at the Veteran's November 1985 VA examination.  The Veteran did not submit a NOD in response to the December 1985 rating decision.  Therefore, the December 1985 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  The December 1985 rating decision constitutes the last prior final decision as to the Veteran's claim for service connection for sinusitis and hay fever.

In June 2005, the Veteran asked to reopen his claim for service connection for allergies, and the RO, in an October 2006 rating decision, the subject of this appeal, reopened and denied the Veteran's claim because the Veteran's service treatment records showed no complaint, treatment, or diagnosis of an injury or chronic disease process affecting the sinuses which could account for his current disability; seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases; no chronic sinus disability has been clinically diagnosed; the Veteran's service records failed to show exposure to ionizing radiation during service; and the evidence did not show full body exposure to mustard gas during active service.  The Veteran filed a notice of disagreement later in October 2006, and the RO continued its reopening and denial in an August 2008 statement of the case.  Although the Veteran did not file a timely substantive appeal as to that issue, the Board took testimony thereon during the Veteran's July 2010 hearing.  Therefore, the Board construes this issue as remaining on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 43 (2009) (the filing of a timely substantive appeal may be waived); cf. Ortiz v. Shinseki, 23 Vet. App. 353 (2010); see also 38 C.F.R. § 20.202.

As noted above, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The evidence of record at the time of the December 1985 rating decision, the last prior final denial of the claim for sinusitis and hay fever, included the Veteran's February 1985 separation examination, a service hospital report for a hospitalization from October 6, 1981 to October 20, 1981, and a November 1985 VA examination of the Veteran's sinuses.  The October 1981 hospitalization report included a notation that the Veteran denied having any allergies.  The February 1985 Report of Medical Examination included a clinician's determination that the Veteran's sinuses were normal on evaluation.  The November 1985 VA examiner noted that the Veteran reported having sinus problems that occurred intermittently over a number of years, including nasal obstruction, sinus headaches, and decreased hearing in his right ear.  On examination, the Veteran's right tympanic membrane (TM) was clear and intact and moved sluggishly, and his external auditory canal (EAC) was normal.  X-rays of the Veteran's sinuses in November 1985 revealed a polyp antrum on the left, and nasal obstruction.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the December 1985 rating decision, the Board has obtained additional service treatment records, as well as VA and private treatment records.  The Veteran's service treatment records include a complaint of plugged sinuses in September 1971; a complaint of stuffy sinuses in July 1980; a report, dated September 1981, that the Veteran had hay fever in childhood; and x-ray results showing that the Veteran's frontal, maxillary, ethmoid and sphenoid sinuses were normal, and a diagnosis of rule out (R/O) sinus infection, in October 1981.

The Veteran's service treatment records also include Reports of Medical Examinations dated March 1971, September 1972, October 1975, and November 1977, in which clinicians found that the Veteran's sinuses were normal on evaluation.

The Veteran's service treatment records include notations by the Veteran in his Reports of Medical History, dated September 1972, October 1975, and November 1977, that he did not have, and had never had, sinusitis, but that he did have hay fever.  The Veteran reported in his February 1985 Report of Medical History that he had both sinusitis and hay fever.

VA and private treatment records obtained since December 1985 include a diagnosis of sinusitis, by a private clinician in April 2002.

At his July 2010 Board hearing, the Veteran stated that he was treated for sinusitis and hay fever during service.  Id. at pp. 32-33.  The Veteran asserted that his sinusitis and hay fever are a result of his exposure to chemicals "and everything that I have been in contact with" in service.  Id. at pp. 23-24.  The Veteran reported that he currently uses a continuous positive airway pressure (CPAP) machine to treat his sinusitis and hay fever.  Id. at p. 22.

As noted above, the Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck, 17 Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned evidence would tend to show that the Veteran has been diagnosed with sinusitis and hay fever, and that they are related to his service.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the December 1985 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for sinusitis and hay fever.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for sinusitis and hay fever, the Board finds that the evidence associated with the claims file subsequent to the December 1985 rating decision is new and material, and a previously denied claim for service connection for sinusitis and hay fever is reopened.  38 U.S.C.A.
§ 5108; 38 C.F.R. § 3.156(a).

Laws and Regulations Pertaining to Service Connection and Secondary Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including cardiovascular-renal disease and other organic diseases of the nervous system.)  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

As to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The diseases associated with herbicide exposure for purposes of the presumption are AL amyloidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); Multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; Acute and subacute peripheral neuropathy; Porphyria cutanea tarda (PCT); Prostate cancer; Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, a Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

As with direct service connection, in the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for Sinusitis and Hay Fever (also claimed as Allergies) 

The Veteran's service treatment records include Reports of Medical Examinations dated March 1971, September 1972, October 1975, November 1977, and February 1985, in which clinicians found that the Veteran's sinuses were normal on evaluation.

The Veteran's service treatment records also include notations by the Veteran in his Reports of Medical History, dated September 1972, October 1975, and November 1977, that he did not have, and had never had, sinusitis, but that he did have hay fever.  The Veteran reported in his November 1977 Report of Medical History that he had hay fever, and in his February 1985 Report of Medical History that he had both sinusitis and hay fever.

The Veteran's service treatment records also include a complaint of plugged sinuses in September 1971; a complaint of stuffy sinuses in July 1980; and a report, dated September 1981, that the Veteran had hay fever in childhood.  A clinician diagnosed the Veteran with allergies in September 1981.  In October 1981, an in-service clinician found that x-ray results showed that the Veteran's frontal, maxillary, ethmoid and sphenoid sinuses were normal; he provided a diagnosis of rule out (R/O) sinus infection.  The Veteran's service treatment records also include an October 1981 hospitalization report at which the Veteran denied having any allergies.

After service, VA provided the Veteran with a C&P examination of his sinuses in November 1985.  The VA examiner noted that the Veteran reported having sinus problems that occurred intermittently over a number of years, including nasal obstruction, sinus headaches, and decreased hearing in his right ear.  X-rays of the Veteran's sinuses in November 1985 revealed a polyp antrum on the left, and nasal obstruction.  On examination, the Veteran's right tympanic membrane (TM) was clear and intact and moved sluggishly, and his external auditory canal (EAC) was normal.

A private clinician diagnosed the Veteran with sinusitis in April 2002.  At this time, the private clinician did not provide a nexus opinion.

At his July 2010 Board hearing, the Veteran stated that he was treated for sinusitis and hay fever during service.  Id. at pp. 32-33.  The Veteran asserted that his sinusitis and hay fever are a result of his exposure to chemicals "and everything that I have been in contact with" in service.  Id. at pp. 23-24.  The Veteran reported that he currently uses a continuous positive airway pressure (CPAP) machine to treat his sinusitis and hay fever.  Id. at p. 22.

The Board finds that the Veteran is competent to report that he experienced hay fever and a stuffy and plugged sensation in service, which he attributed to his sinuses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board further finds that the Veteran's statements that he experienced hay fever and a stuffy and plugged sensation in service, which he attributed to his sinuses, to be credible, as records thereof exist in his service treatment records.

However, although the Veteran is competent to report a stuffy and plugged sensation in service, he is not competent to render a diagnosis of sinusitis, absent evidence showing that he has medical training or expertise.  In addition, the Board finds no basis to support the Veteran's contention that his claimed sinusitis and hay fever were caused by exposure to radiation or mustard gas.  The Veteran's service personnel records do not include documentation of such exposure.  Moreover, there is no competent medical evidence of record which attributes his sinusitis and hay fever to his service or to any event therein.  The Veteran is also not competent to attribute a diagnosis of sinusitis or hay fever to exposure to radiation or mustard gas, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the in-service and post-service clinicians are so qualified, their medical opinions constitute competent medical evidence.

Additionally, the Veteran's own determination that his claimed sinusitis is attributable to service is outweighed by the more probative findings of the in-service clinician who, in October 1981, ruled out any sinus infection based on x-ray evidence, because the clinician's determination is based on greater medical knowledge and experience.  Likewise, the Veteran's determination that he had sinusitis in service is outweighed by the in-service clinicians who determined that his sinuses were normal on examinations in March 1971, September 1972, October 1975, November 1977, and February 1985.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, no medical examination is warranted because the Veteran does not have a currently diagnosed disability; the information and evidence of record does not establish that the Veteran had sinusitis in service; and the evidence of record does not indicate that the claimed disabilities or symptoms may be associated with service.

Significantly, in the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim for service connection for sinusitis and hay fever in June 2005.  However, he has not been diagnosed with sinusitis or hay fever during the pendency of the claim.  

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because there is no evidence of a diagnosis of chronic sinusitis which manifested during service, no diagnosis of hay fever thereafter, and no diagnosis of sinusitis or hay fever during the pendency of the claim.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for sinusitis and hay fever; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

Analysis:  Service Connection for Neuropathy of the Upper and Lower Extremities, to include as due to Exposure to Herbicides

As an initial matter, the Board notes that the Veteran was granted service connection for left lower extremity radiculopathy associated with left sacroiliac irritation with low back pain and arthritis as of January 17, 2002.  Radiculopathy is defined as a disease of the nerve roots.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1562 (30th ed.2003).  Neuropathy is defined as a functional disturbance or pathological change in the peripheral nervous system; neuropathies affecting a specific nerve may be named for the nerve.  Id. at 1257.  Because the etiology and symptoms of the Veteran's left lower extremity neuropathy and radiculopathy-namely, pain and numbness due to a nerve disorder-are substantially equivalent, the Board will rate all such symptoms as part of the Veteran's claim for a disability rating in excess of 20 percent for left lower extremity radiculopathy.  38 C.F.R. §§ 4.1, 4.2.  A separate grant of service connection, and rating, for the Veteran's nerve disorder of the left lower extremity, under the name neuropathy, would therefore be redundant.  38 C.F.R. § 4.14.

The Veteran's service treatment records show no complaints, diagnoses, or treatment of neuropathy of the upper and lower extremities.

In Reports of Medical Examination dated March 1971, September 1972, October 1975, November 1977, and February 1985, clinicians found that the Veteran's upper extremities and lower extremities were normal on clinical evaluation.

In Reports of Medical History dated September 1972, October 1975, November 1977, and February 1985, the Veteran checked boxes indicating that he did not have, and had never had, neuritis.

Clinicians diagnosed the Veteran with an acute low back strain in July 1977.  In February 1985, the Veteran reported sacroiliac irritation; an in-service clinician found that x -rays of the Veteran's spine revealed no degenerative joint disease (DJD) or other abnormalities.

After service, VA provided the Veteran with a C&P examination of his spine in November 1985; the examiner did not find neuropathy of the upper or lower extremities.

A VA clinician found in August 1987 that the Veteran had a chronic low back ache, and noted that the Veteran denied having any neurological problems.

In December 1988, the Veteran told a VA clinician that he has had back pain since an injury in Vietnam in 1972.  The Veteran stated that he had reinjured his back 4 days earlier in a motor vehicle accident (MVA).  The clinician diagnosed the Veteran with chronic low back pain (LBP) exacerbated by MVA.  The Veteran did not report, and the clinician did not diagnose, neuropathy of the upper or lower extremities.

In January 1992, the Veteran told a VA clinician that he had lower back pain that radiates into his left hip and leg.  The Veteran denied any injury to his back.

In April 2000, a VA C&P examiner of the spine diagnosed the Veteran with moderate degenerative arthropathy of the lumbosacral spine.  The Veteran did not report, and the clinician did not diagnose, neuropathy of the upper or lower extremities.

In March 2001, a VA C&P examiner of the spine noted that the Veteran had a positive straight leg raise test on the left with decreased sensation in his left leg.  The examiner diagnosed the Veteran with lumbar radiculopathy.

The Veteran told a VA clinician that he was experiencing radiating pain, weakness, and numbness down his left leg in July 2001.  The Veteran also had a positive straight leg raise test on the left side.  The clinician noted that MRI testing showed that the Veteran had moderate disc bulging at L4-L5, but that this was on the right side and did not explain, and was not consistent with, his neurological findings.

In September 2001, a private clinician diagnosed the Veteran with back pain and radiculopathy to the left leg.  In October 2001 and November 2001, the private clinician diagnosed the Veteran with back pain and radiculopathy to the left leg and foot.  The clinician repeated the diagnosis of radiculopathy in December 2001.

The Veteran told a VA clinician in December 2001 that he had low back pain radiating down his left leg with weakness and paresthesias.  A VA clinician also found that the Veteran had a positive straight leg raise test on the left, and a negative test on the right.  The VA clinician diagnosed him with low back pain with radiculopathy.

In January 2002, J. M. Glover, M.D., a private physician, diagnosed the Veteran with left lower extremity radicular pain.

Also in January 2002, D. Curwen, M.D., a private physician, noted that the Veteran reported having pain in his low back, hip, and thigh, as well as associated numbness and tingling in his left leg and foot.

Also in January 2002, S. Chung, D.O., a private clinician, diagnosed the Veteran with evidence of left L5 radiculopathy based on an EMG nerve study, and performed a left L5 selective nerve root block.

A January 2002 notation of an electromyograph (EMG) showing low back pain, left hip pain, and thigh pain, diagnosed by S. Differ, L.P.N., is also of record.  It is unclear whether this is the same January 2002 EMG study as the one listed above.

In March 2002, the Veteran told his private clinician that he had numbness in his left thigh, tingling in his foot, and weakness in his left leg.

A VA physician and neurology specialist conducted a needle examination of the Veteran's left lower extremity and left lumbosacral paraspinal muscles in April 2002, and found them to be normal.  The specialist concluded that there is no electrical evidence of left L3-S1 radiculopathy, and no evidence of a sensory motor polyneuropathy in the left lower extremity.

In July 2002, a private clinician diagnosed the Veteran with chronic back pain with radiculopathy and intermittent numbness of the left leg.

In September 2002, Dr. Glover repeated his January 2002 diagnosis of lower extremity radicular pain.

In June 2003, the Veteran again told a VA clinician that he was experiencing low back pain with left lower extremity (LLE) pain, tingling, and numbness.

At an August 2003 VA C&P examination of his spine, the Veteran reported that he does have intermittent pain about the medial aspect of his left leg, but does not relate this to his back symptomatology.

In February 2004, P.W. Holmes, a private physician, diagnosed the Veteran with LLE radiculopathy.

In January 2005, a VA clinician found that the Veteran had back pain with radiculopathy secondary to degenerative joint disease (DJD), as seen on lumbar x-rays in 2001.

VA provided the Veteran with a C&P examination of his peripheral nerves in September 2006.  The examiner recorded that the Veteran reported that he injured his back in 1968 during the Tet offensive in Vietnam.  (The Board notes that this conflicts with the Veteran's statement to a VA clinician in December 1988, at which time he asserted that he has had back pain since an injury in Vietnam in 1972.)  The Veteran further stated that his current lumbar pain began in the early 1990's, and radiates down his back to his left leg and foot.  On examination, the Veteran had a positive straight leg raise with radicular pain on the left as compared to the right.  The VA examiner diagnosed the Veteran with spinal stenosis with moderate left leg radiculopathy with left sciatic nerve radiculopathy.  The examiner opined that the Veteran's left leg pain was directly related to his spinal stenosis, and that his left leg weakness was related to his spinal stenosis and radiculopathy of his sciatic nerve.  The Veteran did not report, and was not diagnosed with, neuropathy or radiculopathy of his right lower extremity or his right or left upper extremities.

In an addendum dated April 2007, the VA examiner opined that "there is no additional neurologic diagnosis which is warranted for the right lower extremity.  His original diagnosis is still the same from his last C&P examination, which is spinal stenosis with moderate left leg radiculopathy with left sciatic nerve radiculopathy."

VA provided the Veteran with another C&P examination of his peripheral nerves in August 2007.  The examiner reviewed the claims file, and discussed the Veteran's September 2006 C&P examination report.  The examiner also cited a 2005 MRI report which he found was consistent with spinal stenosis, as well as an EMG report which was consistent with an L5 left-sided radiculopathy.  The examiner diagnosed the Veteran with a lumbar spinal stenosis with an examination consistent with left leg radiculopathy.  The examiner also found the "potential for left sciatic nerve radiculopathy.  However, this lumbar stenosis has been an acquired problem.  It is developed as evidence of degenerative disk disease over time.  There is no way with or without surgery to correlate that the degenerative disk disease of the lumbar spine with a lumbar strain suffered while in the service.  As a result the patient's current condition is as likely as not related to the initial injury while in the service."  Here again, the Veteran did not report, and was not diagnosed with, neuropathy or radiculopathy of his right lower extremity or his right or left upper extremities.

The Veteran told a private clinician in February 2009 that he had been in an MVA the previous week, and had developed pain in his right neck and shoulder.

In his January 2010 claim, the Veteran reported that he has neuropathy due to exposure to the herbicide Agent Orange.  The Veteran is presumed to have been exposed to herbicides as a result of his service in the Republic of Vietnam from November 1967 to November 1968, and from December 1969 to December 1970.  38 C.F.R. § 3.307(a)(6)(iii).

VA provided the Veteran with a C&P examination of his back in February 2010.  The examiner reviewed the claims file.  The Veteran reported having lower back pain that radiates down his left leg.  On examination, the Veteran's straight leg raising test was mildly positive on the left, and negative on the right.  The Veteran did not report any right lower extremity or right or left upper extremity symptoms, and the examiner did not provide a diagnosis of neuropathy of any extremity.

At his July 2010 Board hearing, the Veteran stated that one VA clinician and two private surgeons diagnosed him with neuropathy of the bilateral lower extremities sometime between 1998 and 2000 or 2001.  Id. at pp. 3-4.  The Veteran asserted that his claimed neuropathy of the bilateral lower extremities was caused during combat when he was attacked by Vietnamese forces, jumped off of his truck, "and a soldier jumped...into my back with his weapon."  Id. at p. 6.  The Veteran reported that he takes pain medication for his upper and lower extremities.  Id. at p. 25.  He also reported having numbness in his left thigh and feet.  Id. at pp. 25-26.

The Veteran's assertion that one VA clinician and two private surgeons diagnosed him with neuropathy of the bilateral lower extremities sometime between 1998 and 2000 or 2001 cannot support a grant of service connection.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a layperson's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute medical evidence).

The Board finds that the Veteran is competent to report that a fellow servicemember jumped onto his back with his weapon during service.  He is also competent to report that he currently experiences pain and/or numbness in his extremities.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board further finds that the Veteran's statements that a fellow servicemember jumped onto his back with his weapon during service, and that he currently experiences pain and/or numbness in his extremities, are credible.

However, although the Veteran is competent to report that in-service event and those post-service symptoms, he is not competent to render a diagnosis of neuropathy of the upper and lower extremities, or attribute his current symptoms to an in-service event, including trauma and exposure to Agent Orange, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the in-service and post-service clinicians are so qualified, their medical opinions constitute competent medical evidence.

Additionally, the Veteran's own determinations that he has neuropathy of the right lower extremity, left upper extremity, and right upper extremity attributable to service are outweighed by both the in-service clinicians who determined in March 1971, September 1972, October 1975, November 1977, and February 1985 that his upper extremities and lower extremities were normal, and by the VA C&P examiner who determined in an April 2007 addendum that the Veteran had no neuropathy of the right lower extremity, and did not diagnose any neuropathy of the upper extremities.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, no medical examination is warranted because the Veteran does not have a currently diagnosed disability; the information and evidence of record does not establish that the Veteran had neuropathy of his upper and lower extremities in service; and the evidence of record does not indicate that the claimed neuropathy of the right lower extremity, left upper extremity, or right upper extremity, or their symptoms, may be associated with service.

In addition, in the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim for service connection for neuropathy of the upper and lower extremities in January 2010.  However, he has not been diagnosed with neuropathy of the right lower extremity, the left upper extremity, or the right upper extremity during the pendency of the claim.

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because there is no evidence of a diagnosis of neuropathy of the right lower extremity, the left upper extremity, or the right upper extremity either during service or during the pendency of the claim.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for neuropathy of the upper and lower extremities; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

Analysis:  Service Connection for Sleep Apnea, to include as Secondary to PTSD, and to include as due to Exposure to Herbicides

As an initial matter, the Board notes that the Veteran has filed a separate claim for service connection for bronchitis, asthma, COPD, and chronic colds (also claimed as shortness of breath).  Because that claim encompasses the Veteran's other breathing disorders, the Board will limit its consideration of this issue to sleep apnea.

The Veteran's service treatment records show no complaints, diagnoses, or treatment of sleep apnea.

In Reports of Medical Examination dated March 1971, September 1972, October 1975, and February 1985, clinicians found that the Veteran's lungs and chest were normal on clinical evaluation.  In a Report of Medical Examination dated November 1977, a clinician found that the Veteran's lungs and chest were abnormal due to scattered soft wheezes; however, the clinician did not diagnose the Veteran with sleep apnea.

After service, in September 2004, a VA clinician scheduled a sleep study for the Veteran based on his increased risk of obstructive sleep apnea (OSA) due to his neck size (18), hypertension, symptoms of right heart failure, and history of snoring.  In November 2004, the VA clinician found that the Veteran had symptoms which could be due to OSA, and restated her request for a sleep study consult.

In January 2005, the VA clinician noted "OSA on CPAP 12-04" on the Veteran's Problem List.

Another VA clinician provided the Veteran with the requested testing in February 2005, and diagnosed the Veteran with mild OSA with significant oxygen (O2) desaturation.

In April 2005, a private clinician diagnosed the Veteran with sleep apnea.

VA clinicians again diagnosed the Veteran with OSA in June 2005, August 2005, November 2005, June 2009, January 2010, and August 2010.

In July 2005, Dr. Carruth, a private physician, noted that the Veteran was 75 inches tall and weighed 300 pounds.  After performing sleep testing on the Veteran, he diagnosed the Veteran with mild OSA associated with hypoxemia (decreased partial pressure of oxygen in blood).  He again diagnosed the Veteran with sleep apnea in September 2005, December 2005, August 2006 and March 2010.

Two of the Veteran's siblings wrote letters to VA in November 2005 in which they asserted that the Veteran has sleep apnea.

In February 2007 and February 2009, private clinicians diagnosed the Veteran with sleep apnea.

In December 2007, and again in March 2010, VA clinicians noted that the Veteran was having nightmares which were affecting his sleep.  The clinician diagnosed the Veteran with major depressive disorder (MDD) and PTSD, and did not relate the Veteran's MDD or PTSD to his sleep apnea or to any other breathing or pulmonary disorder.

A fellow servicemember who was stationed with the Veteran provided a lay statement on the Veteran's behalf in February 2009.  He reported that "during the last few months or years, I am aware of [the Veteran's] problem with...respiratory Sleep Apnea."  Because the Veteran reported that he became aware of the Veteran's sleep apnea within, at most, the last few years, it follows that he was not aware of, and did not observe, this condition during service.  Consequently, his statement is probative only as to the Veteran's recent symptoms, and not to his symptoms during service.

VA provided the Veteran with a C&P examination of his respiratory disorders in April 2009.  The examiner, a physician, reviewed the claims file.  The Veteran reported that during service he snored, and was told that he quit breathing at night.  He also reported that he was using the CPAP device every night since 2004, with improvement in snoring and sleeping.  The examiner found that the Veteran was 6'2.5" tall, and was obese with a weight of 302.3 pounds.  The examiner diagnosed the Veteran with OSA, and opined that "regarding sleep apnea, the examiner was unable to locate in the service medical records reference to obstructive sleep apnea or sleep studies or diagnosis or evaluation for obstructive sleep apnea.  Examiner is not aware of medical literature regarding PTSD as a cause of obstructive sleep apnea and cannot state that PTSD caused obstructive sleep apnea without resorting to speculation.  Medical literature refers to definite risk factors for OSA including obesity and craniofacial or upper airway soft tissue abnormalities, and potential risk factors including heredity, smoking, and nasal congestion.  As mentioned, [the] Veteran will be seen by [a] pulmonary specialist for further evaluation and opinion."

VA provided the Veteran with a C&P examination of his miscellaneous respiratory diseases in July 2009.  The examiner, a physician, reviewed the claims file.  The examiner noted that the Veteran had a history of OSA dating to a sleep study performed by a VA clinician in December 2004.  Based on his review of the records, the examiner opined that "our evaluation at this time shows no evidence...of any...obstructive ventilator impairment.  The findings are consistent with a restrictive disease problem which is considered at this time most likely due to his morbid obesity."

VA provided the Veteran with a general medical C&P examination in February 2010.  The examiner diagnosed the Veteran with OSA, but did not provide an etiological opinion.

In March 2010, Dr. Ellis diagnosed the Veteran with sleep apnea syndrome, and noted that the Veteran was on sleep apnea therapy at home.

At his July 2010 Board hearing, the Veteran stated that he was first diagnosed with sleep apnea approximately four years ago (in 2006), by both VA and private doctors.  Id. at pp. 11-12.  The Veteran asserted that the doctors had told him that his sleep apnea was due to "my procedures that I went through in combat," meaning that it was secondary to his service-connected PTSD, "because I was not resting at night.  I was like fighting or whatever, stuff like that."  Id. at pp. 12-13, 38.  The Veteran also asserted that his sleep apnea is due to "chemicals and everything that I have been in contact with" during service.  Id. at pp. 23-24.

As noted above, the Veteran is presumed to have been exposed to herbicides as a result of his service in the Republic of Vietnam from November 1967 to November 1968, and from December 1969 to December 1970.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's assertion that both VA and private doctors attributed his sleep apnea to his service-connected PTSD cannot support a grant of service connection.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a layperson's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute medical evidence).  This is especially the case where, as here, the April 2009 VA examiner stated that she "is not aware of medical literature regarding PTSD as a cause of obstructive sleep apnea and cannot state that PTSD caused obstructive sleep apnea without resorting to speculation."

The Board finds that the Veteran is competent to report, as he did in April 2009, that he snored and was told that he quit breathing at night during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

However, the Board finds that the Veteran's statements that he snored and was told that he quit breathing at night during service lack credibility, because the Veteran made multiple complaints to in-service clinicians concerning other breathing problems, but never reported either those nighttime symptoms or sleep apnea during service.  Moreover, the Veteran did not begin to report symptoms of sleep apnea until September 2004, and was not diagnosed with sleep apnea until December 2004-nearly two decades after his separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim).  This long gap between the Veteran's separation from service and his complaints of sleep apnea further suggest that he was not in fact experiencing those symptoms during, or immediately after, service.

Moreover, the Veteran is not competent to attribute his sleep apnea to an in-service event, including traumatic stress and exposure to herbicides, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the in-service and post-service clinicians are so qualified, their medical opinions constitute competent medical evidence.

The Veteran's own determinations that his sleep apnea is due to his service, his service-connected PTSD or his exposure to herbicides are outweighed by the two competent medical opinions of record.  First, the April 2009 VA C&P examiner determined that she was unable to find reference to, or an evaluation or diagnosis of, sleep apnea in the Veteran's service treatment records.  The April 2009 C&P examiner further stated that she was not aware of medical literature regarding PTSD as a cause of obstructive sleep apnea.  Second, the July 2009 VA C&P examiner determined that the Veteran's symptoms were "consistent with a restrictive disease problem which is considered at this time most likely due to his morbid obesity."  By contrast, there are no competent medical opinions of record which relate the Veteran's sleep apnea to his service, his service-connected PTSD, or his exposure to herbicides.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because there is no evidence of a diagnosis of sleep apnea during service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for sleep apnea; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

Analysis:  Service Connection for Coronary Artery Disease with Congestive Heart Failure, to include as due to Exposure to Herbicides

The Veteran's service treatment records show no complaints, diagnoses, or treatment of coronary artery disease with congestive heart failure.

In Reports of Medical Examination dated March 1971, September 1972, October 1975, November 1977, and February 1985, clinicians found that the Veteran's heart and vascular system were normal on clinical evaluation.

In Reports of Medical History dated September 1972, October 1975, November 1977, and February 1985, the Veteran checked boxes indicating that he did not have, and had never had, "pain or pressure in chest," "palpitation or pounding heart," or "heart trouble."

After service, in November 1991, a VA clinician investigating the Veteran's lungs included x-rays of his heart, and found that his cardiac silhouette was normal.

In December 1996, a VA clinician found that the Veteran's cardiac silhouette was within normal limits.  He also found "a few tiny older granulomas scattered" therein, which he characterized as a minor abnormality.

A VA radiologist again took x-rays of the Veteran's heart in February 2000, and found that the cardiomediastinal silhouette was normal.  The radiologist also found slight tortuosity to the thoracic aorta.  In November 2000, a VA radiologist found no significant change compared with the February 2000 x-rays; he noted that the Veteran's cardiac silhouette remains at the upper limits of normal in size.

T.R. Crossett, M.D., a private physician, performed an x-ray on the Veteran's chest in April 2002 and found tortuosity of the thoracic aorta.  He found that the Veteran's heart size was normal, and found no active cardiopulmonary process.

In September 2004, Dr. Lull, a private physician also investigating the Veteran's lungs, administered x-rays of the Veteran's chest and found that his heart size was normal.

A VA clinician performed a comprehensive echocardiographic examination of the Veteran in October 2004.  He diagnosed the Veteran with mild-to-moderate concentric left ventricular hypertrophy and an enlarged (1+) right ventricular chamber.

In November 2004, a VA clinician found that the Veteran's heart size was normal and there was no evidence of an acute cardiopulmonary process.  Another VA clinician performed an ultrasound on the Veteran and found no evidence of deep venous thrombosis (DVT) in his bilateral lower extremities.

A private clinician diagnosed the Veteran with congestive heart failure (CHF) in May 2005.

In June 2005, Dr. Ejeh, a private physician, performed a left heart catheterization and bilateral coronary angiogram; a left ventriculogram; a right heart catheterization; and a selective cardiac output measurement.  He diagnosed the Veteran with significant single vessel coronary artery disease (CAD), normal left ventricular (LV) systolic function, and moderate left ventricular end-diastolic pressure (LVEDP) elevation.

After a June 2005 stress test, Dr. Ejeh found an abnormal myocardial perfusion study showing a moderate partially reversible defect in the inferior wall.  He diagnosed the Veteran with angina equivalent, rule-out CAD; diastolic dysfunctional congestive heart failure, compensated; and hyperlipidemia.  At discharge, he diagnosed the Veteran with angina pectoris with CAD; hypertensive heart disease; exertional dyspnea; and CHF, compensated.

In July 2005, Dr. Ejeh noted that the Veteran had arrived at the hospital as an outpatient with complaints of stomach sickness, and was noted to be in profound junctional bradycardia with hypotension.  Dr. Ejeh diagnosed the Veteran prior to the procedure with angina pectoris, an abnormal stress test, exertional dyspnea, hyperlipidemia, and CHF.  Dr. Ejeh then performed a percutaneous transluminal coronary angioplasty (PTCA) of the right coronary artery (RCA), and placed a temporary pacemaker in his right ventricular apex.

Another x-ray performed by a VA clinician in August 2005 was found to show stable interim findings and a normal cardiac silhouette.  Another August 2005 x-ray showed moderate tortuosity of the thoracic aorta but no cardiomegaly in the cardiomediastinal silhouette; no changes were found in a March 2006 x-ray.  Also in August 2005, a VA clinician noted a diagnosis of CAD.

In August 2005, a private clinician diagnosed the Veteran with CAD and ruled-out (R/O) DVT.

Two of the Veteran's siblings wrote letters to VA in November 2005 in which they asserted that the Veteran has a heart condition.

A private clinician diagnosed the Veteran with CHF in September 2005 and November 2005.

Also in November 2005, a VA clinician noted a diagnosis of CHF with dystolic dysfunction.

In December 2005, Dr. Carruth diagnosed the Veteran with coronary disease status-post intervention.

In March 2006, Dr. Ejeh performed a left heart catheterization and bilateral coronary angiogram and a left ventriculography, as well as an unsuccessful PTCA of the RCA.  He diagnosed the Veteran with moderate instent restenosis of the ostial RCA, mild non-obstructive disease in the left anterior descending (LAD) and left circumflex (CX) arteries, normal LV systolic function, and moderate LVEDP elevation.  At discharge, he diagnosed the Veteran with angina equivalent, hypertension with hypertensive cardiovascular disease, hyperlipidemia, diastolic dysfunction, and CHF.

Also in March 2006, a VA clinician found that the Veteran reported progressive chest pain and worsening shortness of breath with exertion, which the clinician found to be concerning for acute coronary syndrome (ACS).  Another VA clinician found in March 2006 that a monitor strip showed that the Veteran had sinus rhythm (SR) with bundle branch block (BBB).

In April 2007 and February 2008, VA clinicians noted that the Veteran had CAD.

A private physician, L.E. Cunningham, M.D., administered an echocardiogram of the Veteran's heart in September 2008, and diagnosed him with concentric left ventricular hypertrophy.

In November 2008, Dr. Carruth diagnosed the Veteran with cardiomegaly without acute appearing infiltrates, based on x-ray findings.

VA provided the Veteran with a general medical C&P examination in February 2010.  The examiner, a physician, reviewed the claims file.  He noted that the Veteran has CAD, and that he had his first myocardial infarction in 2005 and his second in 2006.  The examiner noted that the Veteran denied any chest pain at the examination, and that his exercise tolerance is limited due to morbid obesity, deconditioning, COPD, and "etc." to less than half a block.  The Veteran's legs were swollen.  The examiner diagnosed the Veteran with CAD, status-post percutaneous transluminal coronary angioplasty with stenting.

In March 2010, private clinicians took x-rays of the Veteran's chest and diagnosed him with cardiomegaly with slightly improving interstitial infiltrates suggestive of decreasing interstitial edema.

Also in March 2010, T.L. Miller, M.D., a private physician, performed a left heart catheterization, left ventriculography and selective left and right coronary angiography.  He diagnosed the Veteran with severe one-vessel coronary artery disease and chronically occluded right coronary artery (RCA), and with normal left ventricular ejection fraction.

Also in March 2010, Dr. Cunningham diagnosed the Veteran with abnormal left ventricular diastolic function and mild concentric left ventricular hypertrophy.

Also in March 2010, Dr. Wade took x-rays of the Veteran's chest and diagnosed him with probable developing acute cardiac decompensation secondary to congestive heart failure and/or fluid overload.

In April 2010, Dr. Harrison diagnosed the Veteran with CAD.

A VA clinician again diagnosed the Veteran with CAD in May 2010.

At his July 2010 Board hearing, the Veteran reported that he had his first stent inserted in 2005.  Id. at p. 15.  He further testified that he "never had any heart problems [while on active duty], but I thought it could have been from probably some of the chemicals" to which he alleges exposure during service.  Id. at p. 37.  The Veteran noted that he could not remember whether he had any chest pains while on active duty.  Id. at pp. 37-38.

As noted above, the Veteran is presumed to have been exposed to herbicides as a result of his service in the Republic of Vietnam from November 1967 to November 1968, and from December 1969 to December 1970.  38 C.F.R. § 3.307(a)(6)(iii).

Furthermore, effective August 31, 2010, VA amended the applicable herbicide regulation, 38 C.F.R. § 3.309(e), to add ischemic heart disease to the list of diseases associated with exposure to herbicide.  The term "ischemic heart disease" includes, but is not limited to, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed at §3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service in order to warrant the presumption of service connection.

Moreover, the Board finds no evidence which would rebut the presumption that the Veteran's coronary artery disease was caused by exposure to herbicides during his service in Vietnam.  38 C.F.R. § 3.307(d).

Based on the analysis above, the Board finds that the Veteran currently has coronary artery disease, and that the criteria for service connection for coronary artery disease as due to exposure to herbicides have been met.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Analysis:  Service Connection for a disability manifested by an Eating Disorder, to include as Secondary to PTSD

The Veteran's service treatment records show no complaints, diagnoses, or treatment of an eating disorder.

In Reports of Medical Examination dated March 1971, September 1972, October 1975, November 1977, and February 1985, clinicians found that the Veteran was psychiatrically normal on evaluation.

The Veteran's service treatment records also include a December 1972 notation from the Diet Clinic that the Veteran should begin a 1200 calorie diet in order to reduce his weight from 225 pounds to 180 pounds.  A clinician noted in an October 1981 hospitalization report that the Veteran "appeared to be...mildly obese."  In February 1983, a dietician gave the Veteran instructions for a 1500 calorie diet.  In May 1983, the Veteran weighed 228 pounds, although the maximum allowable weight was 220 pounds.

After service, the Veteran sought treatment from a VA psychiatrist in July 2000.  He reported that he last felt "normal" two months earlier, and that since then his appetite has been decreased and he has lost approximately 12 pounds, although he was also following a weight-loss diet.  The psychiatrist diagnosed the Veteran with an adjustment disorder with a depressed mood, but did not diagnose an eating disorder.

In May 2003, the Veteran reported a poor appetite among his numerous psychiatric symptoms.  The VA clinician diagnosed him with moderate major depressive disorder and PTSD.

In October 2004, the Veteran underwent an initial psychotherapy session with a VA psychologist.  He reported symptoms of PTSD and depression including nightmares, intrusive thoughts, decreased interest, hypervigilance, fatigue, sleep disturbance, sadness, difficulty concentrating, and increased irritability.  The Veteran did not report any symptoms of an eating disorder, and the psychologist did not diagnose an eating disorder.

In December 2004, a VA physician found that the Veteran had shortness of breath primarily related to obesity and deconditioning, and he referred the Veteran to a dietician for weight loss.  He did not diagnose an eating disorder.

In June 2009, and again in January 2010, a VA physician found that the Veteran's restrictions on his pulmonary function tests (PFTs) were most likely due to obesity.  He did not diagnose an eating disorder.

In a July 2009 VA C&P examination of the Veteran's miscellaneous respiratory diseases, the examiner opined that his restrictive airway disease problem is most likely due to his morbid obesity.  He did not diagnose an eating disorder.

A February 2010 VA C&P general medical examiner diagnosed the Veteran with hyperlipidemia; he did not diagnose an eating disorder.

At his July 2010 Board hearing, the Veteran stated that his eating disorder started when he was 200 to 220 pounds, and then "the sleep apnea and the PTSD...got where I wanted to eat at night or whatever and...I tried to fight it but...it's hard to do and my weight is like ranging now around...290 to 300...pounds."  Id. at p. 16.  He noted that he is currently on "a special diet," but that "I haven't really been following it that strict[ly]."  Id. at p. 17.  The Veteran asserted that his claimed eating disorder is related to his military service.  Id. at p. 17.  The Veteran also stated that "I don't think I really suffered from [an eating disorder] when I was in...service."  Id. at p. 36.  Rather, the Veteran asserted that his claimed eating disorder is secondary to his service-connected PTSD.  Id. at pp. 36-37.

The Board finds that the Veteran is competent to report that he wants to eat at night, and that he tries to fight this desire.  The Veteran is also competent to report that he did not experience these feelings during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board further finds that the Veteran's statements are credible, because although he was overweight in service, clinicians have found that he has gained significant weight thereafter.

However, although the Veteran is competent to report that he wants to eat at night, he is not competent to render a diagnosis of an eating disorder absent evidence showing that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the in-service and post-service clinicians are so qualified, their medical opinions constitute competent medical evidence.  Significantly, despite the regular psychiatric treatment which the Veteran receives from VA for his service-connected PTSD, no VA clinician has ever diagnosed him with a disability manifested by an eating disorder.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, no medical examination is warranted because the Veteran does not have a currently diagnosed eating disorder.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As noted above, no diagnosis of an eating disorder is of record during the pendency of the claim.

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because there is no evidence of a diagnosis of an eating disorder either during service or during the pendency of the claim.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for an eating disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.



ORDER

New and material evidence has been received, and a previously denied claim for service connection diabetes mellitus, type II, to include as due to exposure to herbicides, radiation, and mustard gas, is reopened.  To this extent, the appeal is granted.

New and material evidence has been received, and a previously denied claim for service connection for hypertension, to include as secondary to diabetes mellitus, type II, and to include as due to exposure to herbicides, is reopened.  To this extent, the appeal is granted.

New and material evidence has been received, and a previously denied claim for service connection for bronchitis, asthma, COPD, and chronic colds, to include as due to exposure to radiation and mustard gas (also claimed as shortness of breath), is reopened.  To this extent, the appeal is granted.

New and material evidence has been received, and a previously denied claim for service connection for bilateral refractive error and glaucoma suspect is reopened.  To this extent, the appeal is granted.

New and material evidence has been received, and a previously denied claim for service connection for sinusitis and hay fever, to include as due to exposure to radiation and mustard gas (also claimed as allergies), is reopened.  To this extent, the appeal is granted.

Service connection for sinusitis and hay fever is denied.

Service connection for neuropathy of the upper and lower extremities is denied.

Service connection for sleep apnea is denied.

Service connection for coronary artery disease, as due to exposure to herbicides, is granted.

Service connection for an eating disorder is denied.


REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to service connection for diabetes mellitus; entitlement to service connection for hypertension; entitlement to service connection for bronchitis, asthma, COPD, and chronic colds; entitlement to service connection for bilateral refractive error and glaucoma suspect; entitlement to a disability rating in excess of 20 percent for left lower extremity radiculopathy; and entitlement to a disability rating in excess of 10 percent for tinea pedis.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Diabetes Mellitus, Type II

The Board has reopened the Veteran's claim for entitlement to service connection for diabetes mellitus, type II.  Because the Veteran is entitled to an initial adjudication of that issue on the merits and under the correct de novo standard of review, the case is remanded.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that this issue is distinct from the issues of entitlement to service connection for bronchitis, asthma, COPD, and chronic colds, and entitlement to service connection for sinusitis and hay fever, in that the AOJ reopened and adjudicated those issues on the merits.

On remand, the RO should ask the Veteran to identify all health care providers that have treated him for diabetes mellitus, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from August 2010 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

Additionally, the RO should ask the Veteran to provide any records substantiating his assertion at his July 2010 Board hearing that VA clinicians diagnosed him with diabetes in 2006 or 2007, and associated his diabetes with his service.  Id. at pp. 7-9.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

With respect to the issue of entitlement to service connection for diabetes mellitus, type II, the information and evidence of record contains a record of testing for diabetes, dated August 2010, the results of which the Board is not competent to interpret.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Moreover, that document appears to indicate that the Veteran is receiving insulin, which can be associated with treatment of diabetes.  In addition, the Veteran served in Vietnam from November 1967 to November 1968, and from December 1969 to December 1970, and therefore is presumed to have been exposed to herbicides during his service.  38 C.F.R. § 3.307(a)(6).  Based on that exposure, the Veteran may be eligible for presumptive service connection for diabetes mellitus, type II, provided that he has a diagnosis of that disorder.  38 C.F.R. § 3.309(e).  In order to warrant the presumption, the diabetes mellitus must have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R§ 3.307(a)(6)(ii).

Therefore, on remand, the Veteran should be scheduled for an examination to determine whether he has diabetes mellitus, type II, and, if so, the extent and etiology thereof.  The examiner should review the Veteran's claims file, and note this review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus, type II, if any, was caused or aggravated during or as a result of his active service.  The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

On remand, in light of the fact that the RO declined to reopen the Veteran's claim, the Veteran must be provided with the current laws and regulations pertaining to his claim for entitlement to service connection for diabetes mellitus, type II.

Hypertension

The Board has reopened the Veteran's claim for entitlement to service connection for hypertension.  Because the Veteran is entitled to an initial adjudication of that issue on the merits and under the correct de novo standard of review, the case is remanded.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that this issue is distinct from the issues of entitlement to service connection for bronchitis, asthma, COPD, and chronic colds, and entitlement to service connection for sinusitis and hay fever, in that the AOJ reopened and adjudicated those issues on the merits.

On remand, the RO should ask the Veteran to identify all health care providers that have treated him for hypertension, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from August 2010 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

Additionally, the RO should ask the Veteran to provide any records substantiating his assertion at his July 2010 Board hearing that he was initially diagnosed with hypertension in 1982 or 1983, during his time on active duty, and was on hypertension medication prior to retirement from the military.

The criteria for warranting a VA medical examination and opinion are described above.  38 C.F.R. § 3.159(c)(4).  In this case, a VA medical examination and opinion is warranted for two reasons.  First, the Veteran satisfies the criteria of 38 C.F.R. § 3.159(c)(4) because he has multiple current diagnoses of hypertension, had multiple diastolic blood pressure readings above 90 mm during his service, and has indicated that his hypertension arose during and was caused by service.  Second, the Veteran was provided with a VA examination in February 2010, and the VA examiner diagnosed him with essential hypertension but did not provide an etiological opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007) (in order for a VA examination to be considered adequate in a case of service connection, the VA examiner must either provide an etiological opinion, or provide a rationale for why an etiological opinion cannot be rendered).

Therefore, on remand, the Veteran should be scheduled for an examination to determine whether he has hypertension, and, if so, the extent and etiology thereof.  The examiner should review the Veteran's claims file, and note this review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated during or as a result of his active service.  Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his diabetes mellitus, type II, if any.  Finally, the examiner should determine, based on the evidence in the claims file, whether the Veteran had hypertension during or within one year of his separation from service.  The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

On remand, in light of the fact that the RO declined to reopen the Veteran's claim, the Veteran must be provided with the current laws and regulations pertaining to his claim for entitlement to service connection for hypertension.

In adjudicating the claim, the RO should note that, pursuant to 38 C.F.R. § 3.309(e), Note 3, service connection for hypertension based on exposure to herbicides may not be granted on a presumptive basis.  The RO should further note that, pursuant to 38 C.F.R. § 3.309(a), service connection for hypertension as a chronic disease may be granted on a presumptive basis, provided that it manifested to a compensable degree within one year of the date of separation from service.  38 C.F.R. § 3.307(a)(3).

Bronchitis, Asthma, COPD, and Chronic Colds

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to service connection for bronchitis, asthma, COPD, and chronic colds, to include as due to exposure to radiation and mustard gas (also claimed as shortness of breath).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

In general, service connection applies where the Veteran was diagnosed with a disorder during service, has the disorder during the pendency of the claim, and has competent evidence of a nexus connecting them.  38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the evidence of record contains multiple diagnoses during service of disorders whose symptoms involve shortness of breath.  Additionally, the Veteran has been diagnosed with multiple disorders involving shortness of breath during the pendency of this claim (i.e., since June 2005).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

The Board notes that the three VA examinations of record, dated April 2009, July 2009, and February 2010, contain significant contradictions and omissions which must be resolved prior to adjudication by the Board.  Specifically, the April 2009 VA examiner found that "the Veteran had abnormal pulmonary function test documented in his service medical records, with mild obstructive airway disease...chronic bronchitis and reactive airway disease....Therefore, COPD and reactive airway disease were manifested in the service.  Current PFT showed evidence of restrictive ventilator defect and impaired gas transfer."  The April 2009 VA examiner concluded that further evaluation and opinion by a pulmonary specialist was warranted.  The July 2009 VA examiner concluded that there was "no evidence of COPD nor of any other obstructive ventilator impairment.  The findings are consistent with a restrictive disease problem which is considered at this time most likely due to [the Veteran's] morbid obesity."  By contrast, the February 2010 VA examiner provided a diagnosis of COPD, and determined that COPD and morbid obesity resulted in a restrictive pattern on the Veteran's PFTs.

On remand, the RO should ask the Veteran to identify all health care providers that have treated him for bronchitis, asthma, COPD, chronic colds, and any other disorders manifesting with shortness of breath, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from August 2010 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

On remand, the claims file should be returned to the July 2009 VA examiner-the pulmonary specialist-who should provide an addendum which is fully responsive to the following queries.  A new examination is not necessary unless deemed so by the examiner.  If the examiner who conducted the July 2009 examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination should be provided.

The VA examiner should review the Veteran's claims file, and note this review in the report.  The VA examiner should also review the facts contained in the Board's analysis of whether to reopen this claim based on new and material evidence, located above.  The VA examiner should describe his qualifications as a pulmonary specialist.  For every diagnosed disorder manifesting with shortness of breath-including bronchitis, asthma, COPD, and chronic colds-with which the Veteran has been diagnosed during the pendency of the claim (i.e., since June 2005), the examiner should provide an opinion as to whether it is at least as likely as not that the disorder was caused or aggravated during or as a result of his active service.  For each disorder manifesting with shortness of breath diagnosed since June 2005 with which diagnosis the VA examiner disagrees, the examiner should explain why the diagnosis is in error.  The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

Bilateral Refractive Error and Glaucoma Suspect

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to service connection for bilateral refractive error and glaucoma suspect.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

On remand, the RO should ask the Veteran to identify all health care providers that have treated him for an eye disorder, including bilateral refractive error and glaucoma (to include glaucoma suspect), and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from August 2010 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

The criteria for warranting a VA medical examination and opinion are described above.  38 C.F.R. § 3.159(c)(4).  In this case, a VA medical examination and opinion is warranted because the Veteran has been diagnosed with OAG OU, by a VA ophthalmology resident, in April 2008 and June 2008, during the pendency of the claim (i.e., since April 2006).  Additionally, the Veteran's service treatment records indicate that he had a history of right eye trauma from a baseball, noted in an October 1977 optometric examination; the records also include an August 1984 service clinician's notation that the Veteran broke his glasses upon impact with a softball, following which his right eye (OD) was red for 5 days; and the Veteran's February 1985 Report of Medical Examination includes a diagnosis of bilateral refractive error corrected with lenses.  Finally, the Veteran asserted at his July 2010 Board hearing that he began having eye problems in service after getting hit in the eye with a baseball, and that he also hurt his eyes while boxing in service.  Id. at p. 35.

Therefore, on remand, the Veteran should be scheduled for an examination, by an appropriate specialist, to determine the extent and etiology of his eye disorder(s).  The examiner should review the Veteran's claims file, and note this review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current (i.e., since April 2006) eye disorders, including OAG OU, were caused or aggravated during or as a result of his active service, including by his documented sports-related eye trauma in service.  Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current eye disorders were caused or aggravated by his hypertension, if any.  The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

Left Lower Extremity Radiculopathy

Additional development is needed prior to further consideration of the Veteran's claim for to a disability rating in excess of 20 percent for left lower extremity radiculopathy.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board notes that the Veteran's most recent VA examination for his service-connected left lower extremity radiculopathy was provided in August 2007.  Although a VA examination of the Veteran's spine in February 2010 referenced the Veteran's left lower extremity radiculopathy, the examiner did not furnish the information necessary for assigning a disability rating.  In light of the more than three years and eight months since the Veteran's last VA examination of his left lower extremity radiculopathy, he should be scheduled for a new VA examination to ascertain the degree of disability currently associated therewith.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

The Veteran alleged in his October 2008 substantive appeal that his left lower extremity radiculopathy was worsening, and now includes daily flare-ups, medication, walking with a cane, and bedrest.  Additionally, at his July 2010 Board hearing, the Veteran asserted that he is constantly in pain, and can only sit, walk, and lay down for limited periods.  Id. at pp. 24-25.  He also reported experiencing numbness and swelling in his left lower extremity.  Id. at pp. 25-26.

Therefore, on remand, the AOJ should schedule the Veteran for a neurological examination, by an appropriate specialist, to determine the nature and severity of his service-connected left lower extremity radiculopathy.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.

The examiner is to assess the nature and severity of the Veteran's left lower extremity radiculopathy.  All indicated tests and studies should be undertaken.  The examiner should identify the abnormality (e.g., neuritis or neuralgia).  The examiner should also comment on its severity; specifically, the examiner should ascertain whether it more closely resembles a mild incomplete paralysis, a moderate incomplete paralysis, a moderately severe incomplete paralysis or a severe incomplete paralysis.  The examiner should also describe any other neurological manifestations which may be present.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

On remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected left lower extremity radiculopathy since August 2010, which are not already of record.

Tinea Pedis

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to a disability rating in excess of 10 percent for tinea pedis.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board notes that the Veteran's most recent VA examination for his service-connected tinea pedis was provided in September 2006.  Although a VA general medical examination of the Veteran February 2010 noted that the Veteran has tinea pedis with local symptoms of irritation pruritus, especially with maceration between his toes, the examiner did not furnish the information necessary for assigning a disability rating.  In light of the more than four years and seven months since the Veteran's last VA examination, he should be scheduled for a new VA examination to ascertain the degree of disability currently associated therewith.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

The Veteran stated at his July 2010 Board hearing that he has jungle rot between his toes, resulting in their itching and becoming raw.  Id. at p. 27.  The Veteran noted that he is treated with shots in his foot, and with cream; he also uses a scraper on his foot, although this can result in bleeding.  Id. at p. 28.  Lastly, he alleged that his disability has gotten worse.  Id. at p. 29.

Therefore, on remand, the AOJ should schedule the Veteran for a examination, by an appropriate specialist, to determine the nature and severity of his service-connected tinea pedis.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.

The examiner is to assess the nature and severity of the Veteran's tinea pedis.  All indicated tests and studies should be undertaken.  The examiner should determine the percentage of the Veteran's body, and the percentage of his exposed areas, which are effected by his tinea pedis.  The examiner should also ascertain whether the Veteran's treatment is best characterized by (1) intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period; (2) systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; or (3) constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

On remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected tinea pedis since August 2010, which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated him for diabetes mellitus, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from August 2010 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

Additionally, ask the Veteran to provide any records substantiating his assertion at his July 2010 Board hearing that VA clinicians diagnosed him with diabetes in 2006 or 2007, and associated his diabetes with his service.

Provide the Veteran with the current laws and regulations pertaining to his claim for entitlement to service connection for diabetes mellitus, type II.

2.  After completion of 1., above, schedule the Veteran for a VA diabetes examination to determine whether he has diabetes mellitus, type II, and, if so, the extent and etiology thereof.  The examiner should review the Veteran's claims file, and note this review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus, type II, if any, was caused or aggravated during or as a result of his active service.  The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

3.  Ask the Veteran to identify all health care providers that have treated him for hypertension, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from August 2010 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

Additionally, ask the Veteran to provide any records substantiating his assertion at his July 2010 Board hearing that he was initially diagnosed with hypertension in 1982 or 1983, during his time on active duty, and was on hypertension medication prior to retirement from the military.

Provide the Veteran with the current laws and regulations pertaining to his claim for entitlement to service connection for hypertension.

4.  After completion of 3., above, schedule the Veteran for a VA examination to determine whether he has hypertension, and, if so, the extent and etiology thereof.  The examiner should review the Veteran's claims file, and note this review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated during or as a result of his active service.  Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his diabetes mellitus, type II, if any.  Finally, the examiner should determine, based on the evidence in the claims file, whether the Veteran had hypertension during or within one year of his separation from service.  The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

5.  Ask the Veteran to identify all health care providers that have treated him for bronchitis, asthma, COPD, chronic colds, and any other disorders manifesting with shortness of breath, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from August 2010 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

6.  After completion of 5., above, return the claims file to the July 2009 VA examiner-the pulmonary specialist-who should provide an addendum which is fully responsive to the following queries.  A new examination is not necessary unless deemed so by the examiner.  If the examiner who conducted the July 2009 examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination should be provided.

The VA examiner should review the Veteran's claims file, and note this review in the report.  The VA examiner should also review the facts contained in the Board's analysis of whether to reopen this claim based on new and material evidence, located above.  The VA examiner should describe his qualifications as a pulmonary specialist.

For every diagnosed disorder manifesting with shortness of breath-including bronchitis, asthma, COPD, and chronic colds-with which the Veteran has been diagnosed during the pendency of the claim (i.e., since June 2005), the examiner should provide an opinion as to whether it is at least as likely as not that the disorder was caused or aggravated during or as a result of his active service.

Additionally, for each disorder manifesting with shortness of breath diagnosed since June 2005 with which diagnosis the VA examiner disagrees, the examiner should explain why the diagnosis is in error.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

7.  Ask the Veteran to identify all health care providers that have treated him for an eye disorder, including bilateral refractive error and glaucoma (to include glaucoma suspect), and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from August 2010 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

8.  After completion of 7., above, schedule the Veteran for an examination, by an appropriate specialist, to determine the extent and etiology of his eye disorder(s).  The examiner should review the Veteran's claims file, and note this review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current (i.e., since April 2006) eye disorders, including OAG OU, were caused or aggravated during or as a result of his active service, including by his documented sports-related eye trauma in service.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's current eye disorders, including OAG OU, were caused or aggravated by his hypertension, if any.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

9.  Ask the Veteran to identify all health care providers that have treated or evaluated him for his service-connected left lower extremity radiculopathy since August 2010, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

10.  After completion of 9., above, schedule the Veteran for a neurological examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected left lower extremity radiculopathy.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.

The examiner is to assess the nature and severity of the Veteran's left lower extremity radiculopathy.  All indicated tests and studies should be undertaken.  The examiner should identify the abnormality (e.g., neuritis or neuralgia).  The examiner should also comment on its severity; specifically, the examiner should ascertain whether it more closely resembles a mild incomplete paralysis, a moderate incomplete paralysis, a moderately severe incomplete paralysis or a severe incomplete paralysis.  The examiner should also describe any other neurological manifestations which may be present.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

11.  Ask the Veteran to identify all health care providers that have treated or evaluated him for his service-connected tinea pedis since August 2010, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

12.  After completion of 11., above, schedule the Veteran for an examination, by an appropriate specialist, to determine the nature and severity of his service-connected tinea pedis.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.  The examiner is to assess the nature and severity of the Veteran's tinea pedis.  All indicated tests and studies should be undertaken.

The examiner should determine the percentage of the Veteran's body, and the percentage of his exposed areas, which are effected by his tinea pedis.

The examiner should also ascertain whether the Veteran's treatment is best characterized by (1) intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period; (2) systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; or (3) constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

13.  After completion of the above, the AOJ should readjudicate the claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


